                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

Offshore Rental Ltd                                      Civil Action No. 16-01090

versus                                        Magistrate Judge Carol B. Whitehurst

LA. Scrap International et al                              By Consent of the Parties

                            MEMORANDUM RULING

         Before the Court is a Motion For Partial Summary Judgment and Motion In

Limine To Exclude Evidence of Collateral Sources (“the Motions”), filed by

Plaintiff, Offshore Rental, LTD. (“Offshore Rental”) [Rec. Doc. 191]. Defendants,

Hartford Fire Insurance Company (“Hartford”), Louisiana Scrap International, Inc.

(“Louisiana Scrap”), and Southern Recycling, L.L.C. all opposed the motion [Rec.

Docs. 198, 212, and 218]. Plaintiff filed replies to each defendant’s opposition. [Rec.

Docs. 223; 229; 231]. Oral argument was conducted by the Court with Hartford,

Louisiana Scrap and Southern Scrap (collectively “Defendants”) on June 25, 2019.

For the reasons that follow the Court will deny the Motions.

                                    I. BACKGROUND

         Offshore Rental filed this action alleging that “prior to August 2015 and on

numerous occasions in the months following,” defendant, Travis Cormier, the

former employee of Offshore Rental, conspired with defendants, Anthony Harris

and Floyd Tolivour, (collectively “Individual Defendants”) to misappropriate and

transport Offshore Rental’s equipment (the “Property”) from its facility in Golden
Meadow, Louisiana to scrapyards in Lafayette, Louisiana, owned and operated by

Louisiana Scrap and Southern Recycling.1 R. 60. In the Complaint, Plaintiff further

alleges that the defendant scrapyards and their personnel took possession of the

Property and converted it for cash despite the fact that they knew or should have

known it did not belong to the Individual Defendants. Id.

        Offshore Rental contends that the defendants violated the provisions of

Louisiana Scrap Metal Recyclers Law, La. R.S. 37:1961, et seq., specifically

alleging claims of Conversion, and/or Unjust Enrichment against them. Id. Plaintiff

further contends it suffered damages totaling $2,838,618.53 in connection with the

loss of the following Property: 114 cutting boxes, 19 offshore baskets, 2 basket

containers, 4 grocery boxes, 2 single pallet boxes, and 85 slings. R. 41. Plaintiff also

seeks all interest, costs, and all other relief to which it is entitled. R. 60.

        Based on the evidence before the Court, The Modern Group, LTD. (“The

Modern Group”) procured an insurance policy from Hiscox Insurance Company Inc.

(the “insurer”) to cover inter alia the loss of property through theft for up to

$5,000,000 less a $75,000 deductible amount (“the Policy”). R.191-3, Declaration

of Anne Figuieras, Director of Security for the Modern Group, Ltd. The Modern

Group paid a premium to the insurer for the coverage afforded by the Policy. R.191-



1 Plaintiff also named as Defendants the individual members/managers of Louisiana Scrap, John Rongey, and
Kathy Rongey as well as insurers, Hartford and Travelers Property Casualty Company of America Id..
                                                      2
3, Decl. of Figuieras. The Modern Group made a claim under the Policy for the

Property at issue. Id. The insurer made an initial payment (less the Policy’s deducible

amount) to The Modern Group on June 30, 2016. Id. An additional payment under

the Policy was made by the insurer to The Modern Group for an amount totaling

approximately $2,100,000. R. 212. On November 22, 2018, the insurer and The

Modern Group executed a Claim Release in which the insurer waived any

subrogation rights against The Modern Group.2 R. 213-3.

         Offshore Rental filed the Motions before the Court, R. 191, contending that

“Offshore Rental (through one of its partners and its parent entity) made a claim

under [the Policy] which included coverage for losses sustained by Offshore Rental

due to theft.” R. 191-1, p. 1. Offshore Rental further contends that it “was paid

money under the terms of the Policy and ultimately reached a settlement with [the

insurer] to resolve the insurance claim.” Id.

                                   II. THE PARTIES CONTENTIONS

         Plaintiff filed the instant motion for partial summary judgment stating that the

Court should rule that Defendants are not entitled to any offset or credit against it




2 The Policy contained the following subrogation clause:
        V. Transfer of Your Rights of Recovery Against Others to Us
        You must transfer to Us all Your rights of recovery against any person or organization for any loss You
        sustain and for which We have paid or settled. You must also do everything necessary to secure those rights
        and do nothing after loss to impair them.

 R. 191-3 at p. 77.
                                                        3
under Louisiana’s Collateral Source Rule. Plaintiff also moves in limine to exclude

any evidence of collateral source from being introduced by Defendants at the trial of

this matter.

      Defendants filed separate oppositions to Plaintiff’s motions asserting various

arguments as to why the Court should deny the Motions. At the oral argument

Defendants indicated that while they separately addressed specific defenses to avoid

duplicative arguments, each Defendant adopts all defenses.

      Hartford argues that this case does not come within the Collateral source rule

because (1) the Policy contains a subrogation clause transferring all recovery rights

to the insurer; and, (2) The Modern Group, not Plaintiff, paid the insurance premium

covering the Property, submitted the insurance claim for damages allegedly resulting

from the loss of the Property, and received settlement payments from the insured

relating to the Property.

      Louisiana Scrap argues that the Collateral Source rule does not apply because

(1) the insurer made an initial payment of $1.39 million on June 30, 2016 without a

waiver of subrogation, and, therefore, Plaintiff’s claim was assigned to the insurer

pursuant to the language in the Policy; and (2) the application of collateral source to

the insurance payment at issue in this case fails to serve the two major policy goals

of the collateral source rule—tort deterrence and discouraging double recovery; and

(3) because Offshore Rental did not pay for or suffer some diminution in its
                                          4
patrimony for the benefit from the insurance payment, a windfall or double recovery

will result, contrary to the application of the collateral source rule.

      Southern Recycling argues that (1) the exceptions to the collateral source rule

make the insurance payment admissible in this case in order to: i. show Plaintiff’s

lack of entitlement to damages (i.e. loss of income, loss of rental proceeds and costs

of replacing the Property), ii. prove its affirmative defenses (i.e. failure to mitigate,

intervening and superseding cause, waiver, fault, latches and/or estoppel), iii. show

value of the Property, and, iv. impeach Plaintiff’s credibility; (2) the application of

collateral source to the insurance payment at issue in this case will not further the

major policy goals—tort deterrence and discouraging a windfall; and (3) the insurer

received subrogation rights in the insurance payment pursuant to the subrogation

provision in the Policy and the Collateral source rule is inapplicable.

                                 III. LEGAL STANDARD

      Summary judgment is appropriate “[i]f the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.” Fed.R.Civ.P.56(c). When assessing whether a

dispute as to any material fact exists, the Court considers “all of the evidence in the

record but refrain[s] from making credibility determinations or weighing the

evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d
                                            5
395, 398-99 (5th Cir. 2008). All reasonable inferences are drawn in favor of the

nonmoving party, but “unsupported allegations or affidavits setting forth ‘ultimate

or conclusory facts and conclusions of law’ are insufficient to either support or defeat

a motion for summary judgment.” Galindo v. Precision Am. Corp., 754 F.2d 1212,

1216 (5th Cir. 1985). “No genuine dispute of fact exists if the record taken as a whole

could not lead a rational trier of fact to find for the nonmoving party.” EEOC v.

Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

      “If the moving party meets the initial burden of showing that there is no

genuine issue of material fact, the burden shifts to the non-moving party to produce

evidence or designate specific facts showing the existence of a genuine issue for

trial.” Engstrom v. First Nat'l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th

Cir.1995). Once the burden shifts to the respondent, he must direct the attention of

the court to evidence in the record and set forth specific facts sufficient to establish

that there is a genuine issue of material fact requiring a trial.     Celotex Corp. v.

Catrett, 477 U.S. 317,324 (1986). There must be sufficient evidence favoring the

non-moving party to support a verdict for that party.       Wood v. Houston Belt &

Terminal Ry., 958 F.2d 95, 97 (5th Cir. 1992). “We do not ... in the absence of any

proof, assume that the nonmoving party could or would prove the necessary facts.”

Badon v. RJR Nabisco, Inc., 224 F.3d 382, 394 (5th Cir.2000).



                                           6
                                 IV. DISCUSSION

      1. Motion For Partial Summary Judgment

     Offshore Rental moves the Court to grant its motion for partial summary

judgment arguing that Defendants are not entitled to any offset or credit under the

collateral source rule. Here, because the Court’s jurisdiction is based on diversity of

citizenship, the Court must apply Louisiana substantive law. Boyett v. Redland Ins.

Co., 741 F.3d 604, 607 (5th Cir. 2014) (citing Erie R.R. Co. v. Tompkins, 304 U.S.

64 (1938)). Since Louisiana's Collateral Source Rule is substantive, the Court applies

it here. See Kadlec Med. Ctr. v. Lakeview Anesthesia Assocs., 527 F.3d 412, 425–26

(5th Cir. 2008).

      Even though originating as a common law doctrine, the collateral source rule

has been recognized under the jurisprudence of this state. The Court is guided in this

case by the Louisiana Supreme Court’s rulings on the collateral source rule. In

Bellard v. American Central Ins. Co., 980 So.2d 654 (La. 2008), the Louisiana

Supreme Court defined the collateral source rule and its jurisprudential foundations:

      [T]he rule provides that, a tortfeasor may not benefit, and an injured
      plaintiff’s tort recovery may not be reduced, because of monies
      received by the plaintiff from sources independent of the tortfeasor’s
      procuration or contribution. Under this well-established doctrine, the
      payments received from the independent source are not deducted from
      the award the aggrieved party would otherwise receive from the
      wrongdoer. In short, the tortfeasor is not allowed to benefit from the
      victim's foresight in purchasing insurance and other benefits.

                                          7
         Several public policy concerns support the collateral source doctrine.
         The concern most often voiced is that the tortfeasor should not gain an
         advantage from outside benefits provided to the victim independently
         of any act of the tortfeasor. The objective in this regard is to promote
         tort deterrence and accident prevention. Another concern advanced
         that, absent the collateral source rule, victims would be dissuaded from
         purchasing insurance or pursuing other forms of reimbursement
         available to them.

Id. at 668.

         In Bozeman v. State, 879 So.2d 692 (La. 2004)3, the Louisiana Supreme Court

addressed the application of the collateral source rule to medical expenses “written-

off” or contractually adjusted by health care providers pursuant to the federal

Medicaid program. Id. at 693. The court held that because Medicaid recipients do

not provide any consideration for the benefits they receive, they are unable to recover

Medicaid “write-off” amounts under the collateral source rule. Id. at 705–06.

However, the Court further held that “in those instances where plaintiff’s patrimony

has been diminished in some way in order to obtain the collateral source benefits,

then plaintiff is entitled to the benefit of the bargain, and may recover the full value

of his medical services, including the ‘write-off’ amount.” Id. at 706. Thus, the

Bozeman court held that a victim whose medical expenses were paid by Medicaid, a

collateral source to which the victim did not directly contribute, could not recover

the “write-off” amounts. See Hines v. Southern States Offshore, Inc., 2017 WL


3 In Bozeman, the court held that under the collateral source rule, plaintiff’s damages did not include the amount
that health-care providers wrote off when accepting Medicaid as payment in full.
                                                          8
5560167, at *6 (W.D.La., 2017). The court further explained, however, “[w]here

insurance is provided by the employer, then that fringe benefit is in the nature of

deferred compensation. The deferred compensation would have been available to

him as cash per paycheck, but for the existence of the deferred compensation plan.

Likewise, the benefits of the deferred compensation would have been available but

for the injury.” Bozeman, 879 So. 2d at 699.

      Thereafter, in Bellard, 980 So. 2d at 670, the UM carrier for the plaintiff’s

employer sought a credit for disability wage and medical benefits paid by the

employer or its WC carrier. As explained in Bozeman, the court emphasized that the

plaintiff had not given consideration for WC benefits: “[U]nlike sick leave, annual

leave, or employer-provided health insurance, workers' compensation benefits

cannot be considered a fringe benefit in the nature of deferred compensation that

would otherwise be available to the plaintiff but for his injury. To the contrary,

workers' compensation benefits are required by law....” Id.

      In Hoffman v. 21st Century North America Insurance Co. 209 So.3d 702 (La.

2015), the court addressed the issue of whether a plaintiff can invoke the collateral

source rule to recover medical expense “write-offs” negotiated by the plaintiff's

attorney, without the plaintiff having diminished his patrimony. Declining to

extend the collateral source rule to the attorney-negotiated medical discounts at

issue, the Court reiterated that “in both Bozeman and Bellard, we emphasized a
                                          9
fundamental consideration for application of the collateral source rule, in addition

to tort deterrence, is whether the victim, by having a collateral source available as a

source of recovery, either paid for such benefit or suffered some diminution in his

or her patrimony because of the availability of the benefit, such that no actual

windfall or double recovery would result from application of the rule.” Id. at 706

(citing Bellard at 669).

      Finally, in the most recent case, Simmons v. Cornerstone Investments, LLC, -

— So.3d -— 2019 WL 2041377, at *4 (La., 2019), the Louisiana Supreme Court

declined to apply the collateral source rule by allowing a plaintiff to introduce only

evidence of the “written off” amounts and prohibiting the plaintiff from introducing

the full amount of medical expenses billed. Noting that “we take a strict view of the

requirements for diminishing a plaintiff's patrimony,” the court stated, “it cannot be

said Plaintiff's patrimony was diminished in any way when he did not actually incur

these fictional expenses [full amount billed].” Id. “Therefore, any recovery in

addition to the reduced amount of medical bills would be a windfall to Plaintiff and

against the rationale behind the collateral source rule.” Id. at *5.

      Review of the jurisprudence cited above clearly leads to the conclusion that

two primary considerations must guide this Court’s determination with respect to

the collateral source rule: (1) whether the victim, by having a collateral source

available as a source of recovery, either paid for such benefit or suffered some
                                           10
diminution in his or her patrimony because of the availability of the benefit, such

that no actual windfall or double recovery would result from application of the rule;

and, (2) whether application of the rule will further the major policy goal of tort

deterrence. See i.e. Limberg v. Starr Indemnity & Liability Co., 2018 WL 3383020,

at *3 (E.D.La., 2018); Lockett v. UV Ins. Risk Retention Grp., Inc., 180 So. 3d 557,

570 (La. App. 5 Cir. 11/19/15) (citing Bellard at 668).

        While the foregoing supreme court cases do not address the issue in this case,

the Court will employ the reasoning of this jurisprudence to determine whether the

collateral source rule applies in order to prevent Defendants from receiving an offset

or credit against Offshore Rental’s alleged damages/recovery based on the insurance

proceeds in question. First, contrary to Offshore Rental’s contentions, the evidence

indicates that The Modern Group procured and paid the premiums for insurance of

the Property, The Modern Group made the insurance claim for the Property and The

Modern Group received the insurance payments for the Property. Although Offshore

Rental contends it is a “partner” of The Modern Group4, and is therefore the proper

party to make the claim that the collateral source rule should apply, there is no

support in the record that Offshore Rental was included in the insurance Policy as

an insured in order to be entitled to the insurance proceeds. Rather, the Declarations

provide that the only “Named Insured” is “The Modern Group Ltd, PO Box 790,


4 R. 42-3.
                                          11
Beaumont, Texas 77704-0790.” R. 191-3. Hiscox Commercial Crime Supplemental

Declarations, Bate Stamp # 00644; Crime Insurance, Bate Stamp # 00714. Hence,

there is no evidence that Offshore Rental either paid for such insurance benefits or

suffered some diminution in its patrimony because of the availability of the

insurance benefits. As such, Offshore Rental is not entitled to the protections of the

collateral source rule.

         The Court finds that the rationale underlying the collateral source rule does

not apply under the facts and circumstances in this case. Accordingly, Offshore

Rental’s motion requesting that the Court find Defendants are not entitled to any

offset or credit against it under Louisiana’s collateral source rule will be denied.5

         2. Motion in Limine

         In its motion in limine Plaintiff raised the same arguments as it did in its

motion for partial summary judgment on the issue of insurance payments for loss of

the Property. The collateral source rule is both a substantive rule and an evidentiary

rule. Davis v. Odeco, Inc., 18 F.3d 1237, 1243 (5th Cir. 1994) (citing Phillips v. W.

Co. of N. Am., 953 F.2d 923, 929–30 (5th Cir. 1992)). The analysis of the evidentiary

rule replicates the analysis of the substantive rule. See, e.g., Phillips, 953 F.2d at


5 During the June 25, 2019 hearing the Court indicated it would allow Louisiana Scrap to file a sur-reply listing the
two citations discussed but not cited in the briefs. The Court also advised Plaintiff that it could respond to Louisiana
Scrap’s sur-reply. Both parties filed the permitted briefs. R. 235, 236. Based on the Court’s holding that the
collateral source rule is not applicable under the facts and circumstances here, the Court further finds that the
parties’ sur-replies related to subrogation are of no consequence in this case. Further, the Court finds that the issue of
whether or not the Property was a gift or gratuity is not supported in the record.
                                                           12
931–33. Therefore, for the reasons discussed above with regard to the motion for

partial summary judgment on the issue of the admissibility of insurance proceeds

recovered by The Modern Group for the Property, the Court denies Plaintiff’s

motion in limine to exclude such evidence.

                                  IV. CONCLUSION

      In light of the foregoing, Offshore Rental’s Motion for Partial Summary

Judgment that Defendants are not entitled to any offset or credit against it under

Louisiana’s Collateral source rule and the Motion in Limine regarding the insurer’s

payments to The Modern Group, Ltd. for loss of the Property are DENIED.

            THUS DONE AND SIGNED this 2nd day of July, 2019.



                             ___________________________________
                             UNITED STATES MAGISTRATE JUDGE




                                        13
